Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20       PageID.1    Page 1 of 13



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


APRIL VANASSCHE,

      Plaintiff,
                                             Case No:
v.
                                             Hon.
SIGN FABRICATORS, INC.,

      Defendant.


 Batey Law Firm, PLLC
 SCOTT P. BATEY (P54711)
 Attorney for Plaintiff
 30200 Telegraph Road, Suite 400
 Bingham Farms, MI 48025
 (248) 540-6800-telephone
 (248) 540-6814-fax
 sbatey@bateylaw.com

                     COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, April VanAssche (hereinafter “VanAssche”), by

and through her attorney’s Scott P. Batey and the Batey Law Firm, PLLC, and for

her Complaint against Defendant states as follows:

      1.     Plaintiff, April VanAssche is a resident of the City of New Baltimore,

County of Macomb and State of Michigan.

      2.     Defendant, Sign Fabricators, Inc. (“Sign Fabricators”) is a Michigan

corporation, whose resident agent is Timothy G. White and whose principal place of

                                         1
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20         PageID.2       Page 2 of 13



business is 43984 N Groesbeck Hwy, Clinton Twp, MI 48036 and who is duly

authorized to do business and operate within the Southeastern District of Michigan.

      3.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).

      4.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      5.     Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful discrimination/harassment consisting

of sexual harassment and retaliation in violation of Title VII and the Michigan

Elliott-Larsen Civil Rights Act, MCLA, §37.2101, et seq. which resulted in

emotional and economic damages to Plaintiff.

                          GENERAL ALLEGATIONS

      6.     Plaintiff incorporates by reference paragraphs 1 through 5 of the

Complaint as though fully set forth herein.

      7.     Plaintiff, April VanAssche is a female who began her employment with

Defendant, Sign Fabricators on or about October 1, 2017 and was most recently

employed as the Office Manager.

      8.     Shortly after beginning her employment with Defendant, Sign

Fabricators Plaintiff began to be subjected to a hostile work environment based on

her sex and was sexually harassed by one of the owners of Defendant, Sign


                                          2
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20          PageID.3   Page 3 of 13



Fabricators and co-workers.

      9.     Throughout her employment with Defendant, Plaintiff was repeatedly

referred to in gender specific names such as “Dear”, “Honey” and “Sweetie” due to

her sex.

      10.    Plaintiff repeatedly requested that Defendant refer to her by her name,

but Defendant refused to call Plaintiff by her first name.

      11.    Tim White, Defendant’s owner, would sexually harass her and would

sit outside the bathroom when Plaintiff used it sliding “reading materials” under the

bathroom door in effort to intimidate Plaintiff and create a hostile work environment.

      12.    Throughout her employment Defendant made sexually charged

comments and engaged in sexually charged conduct towards Plaintiff including, but

not limited to calling her a “Dumpster slut,” and asking if she was “tied up with a

ball gag in your mouth.”

      13.    In early April 2018 Plaintiff went on a vacation with her daughter to

celebrate Spring Break.

      14.    In reference to Plaintiff’s vacation with her daughter, Defendant wrote

“Fuck Fest” on a whiteboard behind Plaintiff’s desk.

      15.    Plaintiff was appropriately upset that Defendant would refer to any

vacation, and in particular a vacation with her daughter as a “Fuck Fest” so she

complained again about being sexually harassed and in particular the “Fuck Fest”


                                          3
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20          PageID.4    Page 4 of 13



comment.

      16.    Defendant’s sexually charged comments and conduct were severe and

pervasive and occurred on a regular basis despite Plaintiff’s requests that they stop.

      17.    On or about May 1, 2018 shortly after Plaintiff returned from vacation

she was wrongfully terminated on the basis of sex and in retaliation for her

complaints of sexual harassment.

      18.    During the time period in question, Defendant, Sign Fabricators was

Plaintiff’s employer and Plaintiff was its employee within the meaning of Title VII

of Civil Rights Act of 1964, and the Michigan Elliott-Larsen Civil Rights Act,

MCLA §37.2101, et seq. Moreover, Defendant, Sign Fabricators is responsible for

all acts committed by its agents, representatives and employees within the scope of

their employment.

      19.    At all times relevant, Plaintiff was acting as an employee of Defendant,

Sign Fabricators.

      20.    At all times relevant, Defendant was acting as Plaintiff’s supervisor and

upper management of Defendant, Sign Fabricators.

      21.    Defendant, Sign Fabricators through their agents, representatives and

employees, were predisposed to sexually harass and discriminate against Plaintiff on

the basis of her sex and acted in accordance with that predisposition.

      22.    Defendants’ actions were intentional, or were carried out with reckless


                                          4
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20        PageID.5      Page 5 of 13



indifference to Plaintiff’s rights and sensibilities.

      23.    On February 28, 2019 Plaintiff filed a Charge of Discrimination with

the Michigan Department of Civil Rights alleging Sexual harassment and Retaliation

pursuant to “Elliott-Larsen Civil Rights Act No. 453, Public Act of 1976, as

amended” and “Title VII, US Civil Rights Act of 1964, as amended” MDCR

#488257 and EEOC # 23A-2018-10401.

      24.    The Michigan Department of Civil Rights conducted a thorough and

lengthy investigation which included interviewing principals of Defendant and on

February 19, 2019 issued a determination that Plaintiff had been sexually harassed

and terminated in retaliation for her complaints of sexual harassment.

      25.    On June 18, 2020 the EEOC issued a Right to Sue letter against Sign

Fabricators for EEOC Charge No. 23A-2018-10401.

                         COUNT I
       SEXUAL HARASSMENT-HOSTILE WORK ENVIRONMENT

      26.    Plaintiff incorporates by reference paragraphs 1 through 25 of the

Complaint as though fully set forth herein.

      27.    Pursuant to Title VII of Civil Rights Act of 1964, and the Michigan

Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq. Plaintiff is guaranteed the

right to be free from discriminatory treatment and harassment from their employer

and/or co-workers based upon her sex.

      28.    Defendant created a hostile work environment for Plaintiff as a result

                                            5
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20            PageID.6   Page 6 of 13



of sex, Plaintiff’s sex and her complaints of sexual harassment.

      29.        Defendant Sign Fabricators is an employer within Title VII and the

Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq.

      30.        Defendant’s owner Tim White was Plaintiff’s supervisor pursuant to

Title VII and the Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et

seq. who participated in the sexual harassment and in the decision making to

terminate Plaintiff.

      31.        Plaintiff has been subjected to an offensive and hostile work

environment due to repeated and continuous harassment and discriminatory

treatment based upon her sex by Defendant its owners, employees and agents to the

point where her status as an employee has been detrimentally affected.

      32.        The offensive and hostile work environment caused by Defendants

substantially interfered with Plaintiff’s ability to do her job.

      33.        Plaintiff is entitled to exemplary and compensatory damages pursuant

to Title VII and the Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et

seq. as a result of each and every violation of the act, including costs and reasonable

attorney’s fees.

      34.        Defendant and their agents, employees and representatives, breached

and violated their duty to Plaintiff by reason of the following acts and/or omissions:

            a.    Violating the laws against discrimination by engaging in sexual
                  harassment in the workplace;

                                            6
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20            PageID.7   Page 7 of 13




            b.    Retaliating against employees who make complaints of
                  discrimination and harassment; and

            c.    Failing to take serious and corrective action when informed by
                  Plaintiff that the conduct towards her was unlawful.

      35.        Defendant owed Plaintiff as a female employee, a duty to adequately

advise their employees to refrain from discriminating against employees.

      36.        Defendant, Sign Fabricators, breached and violated their duty owed to

Plaintiff, by reason of the following acts and/or omissions:

            a.    Failing to prevent or stop sexual harassment against Plaintiff
                  causing a hostile work environment;

            b.    Taking adverse employment action against Plaintiff by
                  terminating her due to her sex; and

            c.    Retaliating against Plaintiff for her complaints of sexual
                  harassment.

      37.        As a direct and proximate result of the actions of Defendant, Sign

Fabricators, Plaintiff was the subject of discriminatory conduct on the part of

Defendant.

      38.        Because of the unlawful conduct of Defendant, Sign Fabricators, and

its agents and employees, including Defendant and as a direct and proximate cause

of such conduct, Plaintiff has suffered damages, including humiliation,

embarrassment, outrage, mental anguish and anxiety, emotional distress, loss of

self-esteem, loss of earnings and other employment benefits, and a loss of capacity


                                            7
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20          PageID.8    Page 8 of 13



for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest

and attorney fees and any other relief this Honorable Court deems appropriate.

                                COUNT II
                       GENDER/SEX DISCRIMINATION

      39.    Plaintiff incorporates by reference paragraphs 1 through 38 of the

Complaint as though fully set forth herein.

      40.    Pursuant to Title VII and the Michigan Elliott-Larsen Civil Rights Act,

MCLA §37.2101, et seq. Plaintiff is guaranteed the right to be free from

discriminatory treatment and harassment from their employer and/or supervisors

based upon her sex/gender.

      41.    Plaintiff’s gender as a female caused representatives and/or employees

of Defendant to subject her to disparate treatment and hostility, including calling her

“Dear”, “Honey”, “Sweetie” and referring to her as a “Dumpster Slut.”

      42.    The harassment suffered by Plaintiff due to her gender had the purpose

and/or effect of substantially interfering with Plaintiff's employment creating an

intimidating, hostile, and offensive environment due to her gender.

      43.    Defendant had both actual and constructive notice that they were

creating an intimidating, hostile and offensive work environment for Plaintiff.

      44.    Despite having notice that Plaintiff was being discriminated against and

                                          8
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20          PageID.9    Page 9 of 13



harassed due to her gender, Defendant failed to take any remedial action.

      45.    Plaintiff’s sex was a factor in Defendants’ employment decisions.

      46.    On May 1, 2018 Plaintiff was terminated due to her sex.

      47.    The hostility and unwelcome treatment due to Plaintiff’s gender by

representatives and employees of Defendant and their failure to take any remedial

action violate Title VII and the Michigan Elliott-Larsen Civil Rights Act, MCL

37.2101 et seq.

      48.    Plaintiff is entitled to exemplary and compensatory damages pursuant

to Title VII and the Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et

seq. as a result of each and every violation of the act, including costs and reasonable

attorney fees.

      49.    Defendant owed Plaintiff as an employee, a duty to adequately advise

their employees to refrain from discriminating against employees.

      50.    As a direct and proximate result of the actions of Defendant, Plaintiff

was the subject of discriminatory conduct on the part of Defendant.

      51.    As a proximate result of the unwelcome treatment due to her gender by

representatives and employees of Defendant, and Defendant’s failure to take

remedial action against the conduct, Plaintiff has sustained injuries including, but

not limited to, physical pain and suffering, mental anguish, fright, shock,

embarrassment, humiliation, mortification, outrage, anxiety, emotional distress, loss


                                          9
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20        PageID.10   Page 10 of 13



of self-esteem, loss of earnings and other benefits and a loss of capacity for the

enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest

and attorney fees and any other relief this Honorable Court deems appropriate.

                                   COUNT IV
                                 RETALIATION

      52.    Plaintiff incorporates by reference paragraphs 1 through 51 of the

Complaint as though fully set forth herein.

      53.    Pursuant to Title VII and the Michigan Elliott-Larsen Civil Rights Act,

MCLA 37.2201, et seq., Plaintiff is guaranteed the right to be free from

discrimination from her employer and/or supervisors based upon sex and her gender.

      54.    Plaintiff’s sex and complaints of sexual harassment were factors in

Defendants’ employment decisions.

      55.    Defendant, Sign Fabricators was Plaintiff’s employer within the

meaning of Title VII and the Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq.

      56.    During the course of her employment with Defendant, Sign Fabricators

Plaintiff was subjected to constant unwelcome sexual harassment creating a hostile

work environment by Defendant.

      57.    The sexual harassment created a hostile work environment and had the

purpose and/or effect of substantially interfering with Plaintiff's employment and/or

                                         10
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20        PageID.11    Page 11 of 13



creating an intimidating, hostile, and offensive employment environment.

      58.   Plaintiff engaged in a protected activity under Title VII and the Elliott-

Larsen Civil Rights Act, MCLA 37.2201, et seq. by complaining to upper

management of Defendant, Sign Fabricators that she was being discriminated

against due to her sex and that she was being subjected to a hostile work

environment.

      59.   Defendant Sign Fabricators had actual and constructive notice that it

was creating an intimidating, hostile and offensive work environment for Plaintiff.

      60.   Despite having notice of the sexual harassment and gender

discrimination and conduct toward Plaintiff, Defendant Sign Fabricators failed to

take any remedial action, but instead took adverse employment action against

Plaintiff based upon her gender and in retaliation for her complaints of sexual

harassment and terminate her.

      61.   The sexual harassment and gender discrimination and conduct by

Defendant and Defendant’s failure to take any remedial action violate Title VII and

the Michigan Elliott- Larsen Civil Rights Act, MCL 37.2101 et seq.

      62.   As a proximate result of Defendant’s retaliation of Plaintiff, Plaintiff

has sustained injuries including, but not limited to, physical pain and suffering,

mental anguish, fright, shock, embarrassment, humiliation, mortification, outrage,

anxiety, emotional distress, loss of self-esteem, loss of earnings and other


                                        11
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20        PageID.12    Page 12 of 13



employment benefits and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest

and attorney fees and any other relief this Honorable Court deems appropriate.


                                        Respectfully submitted,

                                        BATEY LAW FIRM, PLLC

                                    By: /s/Scott P. Batey
                                        SCOTT P. BATEY (P54711)
                                       Attorney for Plaintiff
                                        30200 Telegraph Road, Suite 400
                                        Bingham Farms, MI 48025
                                        (248) 540-6800
                                        sbatey@bateylaw.com
Dated: September 14, 2020




                                         12
Case 2:20-cv-12518-DPH-EAS ECF No. 1 filed 09/14/20   PageID.13   Page 13 of 13



                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, April VanAssche, by and through her attorney’s,

Scott P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury

on all issues allowed by law.


                                     Respectfully submitted,

                                     BATEY LAW FIRM, PLLC

                                 By: /s/Scott P. Batey
                                     SCOTT P. BATEY (P54711)
                                    Attorney for Plaintiff
                                     30200 Telegraph Road, Suite 400
                                     Bingham Farms, MI 48025
                                     (248) 540-6800
                                     sbatey@bateylaw.com
 Dated: September 14, 2020




                                      13
